Case 2:20-mj-00027-LRL Document 1 Filed 01/24/20 Page 1 of 2 PagelD# 1

 

 

 

ere
| FILED
ny
IN THE UNITED STATES DISTRICT pout
| JAN 2 4 2020
FOR THE EASTERN DISTRICT OF VIRGIN A
NORFOLK DIVISION CLERK. Be OS a COURT

 

 

UNITED STATES OF AMERICA

Vv. Case No. oD my 2)

Court Date: February 3, 2020
AREON A. TADURAN

CRIMINAL INFORMATION

 

(Misdemeanor) -Violation No. 9104509
THE UNITED STATES ATTORNEY CHARGES:
That on or about December 13, 2019, at the Navy Exchange at Naval
Air Station Oceana, Virginia Beach, Virginia, in the Eastern District
of Virginia, the defendant, AREON A. TADURAN, did willfully and
knowingly steal and purloin property of the United States of a value

less than $1,000.00.

(In violation of Title 18, United States Code, Section 641.)

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

wy: (J. TG

james T. Cole
Special Assistant U.S. Attorney
Office of the U.S. Attorney

101 West Main Street, Suite 8000
Norfolk, VA 23510

Ph: (757) 441-6712

Fax: (757) 441-3205

James .Cole@usdoj.gov

 

oe

i

ee LS Ts
Case 2:20-mj-00027-LRL Document 1 Filed 01/24/20 Page 2 of 2 PagelD# 2

CERTIFICATE OF MAILING

 

I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.

oe.

mes T. Cole
pecial Assistant U.S. Attorney

Office of the U.S. Attorney

101 West Main Street, Suite 8000

Norfolk, VA 23510

Ph: (757) 441-6712

Fax: (757) 441-3205

James .Cole@usdoj.gov

‘an Janvary WW

Date

 
